Citation Nr: 1709815	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO. 09-49 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lung cancer, status post right lung lobectomy, to include as due to asbestos exposure.

2. Entitlement to service connection for emphysema, to include as due to asbestos exposure.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1974 to February 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from November 2008, January 2010, and December 2012, rating decisions of the RO in St. Petersburg, Florida.

The Board acknowledges that the Veteran has separately appealed the initial rating assigned for posttraumatic stress disorder (PTSD) and the denial of a total disability rating based on individual unemployability due to service connected disabilities.  Those matters are pending ongoing administrative action, namely, a Travel Board hearing.  The Board further acknowledges the Veteran's March 2017 motion to merge these appeals so that a Board hearing may be conducted on all issues at once. As the PTSD and TDIU issues have not been scheduled for a hearing yet, the issues will all be considered in a single hearing pursuant to this Remand and as desired by the Veteran.


REMAND

In July 2011, the Veteran and his spouse presented testimony at a Board hearing, chaired by a Veterans Law Judge who is no longer employed by the Board. In a December 2016 letter, the Veteran was offered the opportunity to attend a new hearing to be conducted by the Veterans Law Judge who would decide his appeal. The Veteran did not respond to that request. However, he requested a Board hearing in a separate appeal. To ensure due process is accorded with respect to the Veteran's hearing rights, the Board contacted the Veteran's representative in March 2017 to again inquire as to whether he wanted another hearing on the issues subject to this appeal. On March 20, 2017, the representative responded that the Veteran wanted another Videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Clarify whether the Veteran wants a Travel Board or a  Videoconference Board Hearing.  Schedule the desired hearing accordance with the docket number of this appeal. The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


